Title: To Alexander Hamilton from Samuel Eddins, 28 February 1800
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Sir,
            Fort Jay 28th. Feby. 1800
          
          I received your kind favor of the 20th. Inst. and humbly thank you for your indulgence granting me a furlough to go Virginia, but the pay of my Men not coming on for the Months of Octor. Novr. & Decemr. has prevented my absence from Fort Jay, my having made advances to my Soldiers, find it nescessary my presence Should be when the pay arrives, which is daily expected, has Occasioned me to tarry, tho’ very anxious to be on my journey, having some business to do in Philadelphia, which will detain me several days & fearful the time allowed me by Genl. Hamilton will not be sufficient for me to accomplish my Business & return being limited to the first of April, I wish to Solicit a longer time from the Genl. before I leave this place, as I have a Numr. of different Counties to visit after I get there—Capt Still inform’d me last evening that you were much surprised a Soldier belonging to Capt. Freemans Compy. by the name of Van’erp being released from under Guard without a trial, I am fearful Genl. Hamilton has forgot the Circumstance, therefore take the liberty to remind him of the particulars at Genl Hamiltons own House in Broadway; I mentioned to you that such a Man was under Guard on the Day of the funeral procession of Genl. Washington & on our firing in the morning agreeable to Orders, the hawlyards of the Flag gave way & I had not a Man on the Island who could go aloft to the spindle & Reef them again except this Van’erp, & had to send to the Guard House for his assistance, on his arrival to undertake the Business which He thought dangerous I was inclined to promise that if He would go up & accomplish the Business I wou’d apply to Genl. H—— for pardon for him knowing I had no right to order him He being a prisoner—You then told me I shou’d not be disapointed in obtaining pardon, it being on that particular Occasion, therefore directed me on my return to Fort Jay that He was pardoned & nothing but that Circumstance could have obtained it, from that principle I released him in presence of the Soldiery on this Island at the same time cautioning & informing them nothing but that of his exhertion & my interest could have prevented an ignomenous punishment for the like Offence—
          I am with Respect Sir Your Obedt Hble. Servt.
          
            Saml. Eddins Captain
            2nd Regimt. Arts. & Engs.
          
        